DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

 Response to Amendment
The amendment filed 4/4/2022 has been entered.  Claims 1, 12 have been amended and Claims 7, 18 have been cancelled.  Claims 1-6, 8-17, 19-20 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 4/4/2022, with respect to the rejection(s) of claim(s) 1, 12, 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding “scanning an area of a first field of view (FOV) of an image sensor using a first light source in a coarse mode”, US 20210290315 A1 by Lampert et al. (hereinafter “Lampert”) discloses 3D scanner 105 having a low-resolution sensor and a high-resolution scanner for scanning in respective fields of view.  The 3D scanner 105 projects light onto the scene for scanning. 
Regarding “determining if the first FOV of the image sensor is obtained within an initial 3D model of the body”, Lampert discloses a method of surgical planning including identifying and registering vertebrae with markers based on a pre-operative CT scan.  If the 3D registration is not completed for the vertebrae before the surgery, scanning by the 3D scanner 105 can be based on another 2D or 3D reconstruction.
Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 12-14, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210290315 A1 by Lampert et al. (hereinafter “Lampert”) in view of US 20050020926 A1 by Wiklof et al. (hereinafter “Wiklof ‘926”).
Regarding Claim 1, Lampert discloses a method for generating a three-dimensional (3D) scan of a body inside of a patient (3D scanner 105), the method comprising: scanning an area of a first field of view (FOV) of an image sensor using a first light source in a coarse mode (scanning a scene in a field of view of a low-resolution sensor with light projected from scanner 105; [0139-142]; Fig. 1); determining if the first FOV of the image sensor is contained within an initial 3D model of the body (identifying and registering vertebrae in the field of view with a planned reconstruction based on a pre-operative CT scan; [0154-155, 248]); scanning a focused area within the first FOV using the first light source in a fine mode (scanning bones with a high-resolution sensor; [0139-142]; Fig. 1); to generate a scanned image of the body, within the first FOV (captured image of a scene and a patient’s anatomy; [0139-142, 162]); generating 3D scan data of the body within the first FOV based on the scanned image (data from the 3D scanner; [0139-142, 148]); and causing a display to intra-operatively display the 3D scan data (display screen to which data from the scanner is output; [0139-142, 173]).
Lampert does not disclose automatically interleaving the scanning of the focused area within the first (FOV) with the scanning of the area of the first FOV in the coarse mode.  However, Wiklof ‘926 discloses a scanning endoscope with scanning modules 1201a and 1201b having respective fields of view ([0148-149]).  The scanning modules 1201a and 1201b are connected via optical fibers illuminators 104a and 104b, respectively ([0157-158]; Fig. 21).  Multiple scanning modules are used to automatically provide zoom capabilities and greater resolution to the scanner.  An area scanned by one of the scanning modules can be interleaved with spots scanned by another scanning module, including areas within a field of view of the other scanning module ([0150-152]).  The resulting image is output from a controller portion of the scanning endoscope and displayed, for example on monitor 1004 as shown in Fig. 11 ([0122-124]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lampert to automatically interleave the scanning as disclosed by Wiklof ‘926 with the benefit of providing more frequent scanning to areas infrequently sampled (Wiklof ‘926 [0152]).
Regarding Claim 3, Lampert as modified by Wiklof ‘926 discloses the method according to claim 1.  Lampert further discloses wherein a resolution outside of the focused area in the scanned image is lower than a resolution within the focused area in the scanned image (bones are captured with a high-resolution sensor while scenery is captured with a low-resolution sensor; [0142]).
Regarding Claim 4, Lampert as modified by Wiklof ‘926 discloses the method according to claim 1.  Lampert further discloses wherein a ratio of an area scanned in the coarse mode to an area scanned in the fine mode is greater than or equal to 1 (the high-resolution sensor has an FOV with a diameter of 150-400 mm and the low-resolution sensor has an FOV with a diameter of 400-1000 mm; [0142]).
Regarding Claim 5, Lampert as modified by Wiklof ‘926 discloses the method according to claim 1.  Lampert further discloses capturing a series of images of a portion of the body within a second FOV of an endoscope (scanning bones in a field of view of the high-resolution sensor; [0139-142]; Fig. 1).
Lampert does not disclose a second light source.  However, Wiklof ‘926 discloses the scanning modules 1201a and 1201b connected via optical fibers to illuminators 104a and 104b, respectively.  Each of illuminators 104a and 104b may emit light that has been multiplexed from multiple light sources ([0157-158]; Fig. 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lampert with the light source configuration disclosed by Wiklof ‘926 with the benefit of producing modulated scanning beams from multiple scanning modules (Wiklof ‘926 [0158]).
Regarding Claim 6, Lampert as modified by Wiklof ‘926 discloses the method according to claim 5.  Lampert further discloses identifying a difference between two of the series of images (3D scanner 105 tracks predefined optical markers within the field of view as the patient moves; [0144-145]).
Regarding Claim 8, Lampert as modified by Wiklof ‘926 discloses the method according to claim 6.  Lampert further discloses wherein the focused area includes an area, where the difference resides in majority (bones are imaged with high-resolution, while the predefined optical markers are used to track individual vertebrae; [0142-145]).
Regarding Claim 12, Lampert discloses a three-dimensional (3D) scanner (3D scanner 105) comprising: an image sensor having a first field of view (FOV) using a first light source and configured to generate a series of images of a body inside of a patient (scanning a scene in a field of view of a low- resolution sensor with light projected from scanner 105 in real time; [0139-142, 145]; Fig. 1); a scan image sensor having a second FOV, and configured to scan an area of the body within the second FOV and generate a scanned image (scanning bones in a field of view of a high-resolution sensor; [0139-142]; Fig. 1); and a processor configured to control the scan image sensor to scan the area of the body within the second FOV in a coarse mode and within a focused area in a fine mode (computer for communication and synchronization of the 3D scanner system; [0148-149]) and to generate 3D scan data of the body within the second FOV based on the series of images and the scanned image (data from the high-resolution scanner which has been registered with the pre-operative CT scan; [0139-142, 148]), wherein the processor is further configured to cause a display to intra-operatively display the 3D scan data (display screen to which data from the scanner is output; [0139-142, 173]), wherein the processor is further configured to determine if the second FOV of the image sensor is contained within an initial 3D model of the body (identifying and registering vertebrae in the field of view with a planned reconstruction based on a pre-operative CT scan; [0154-155, 248]), wherein the focused area is located within an area of the body (vertebrae located within the patient’s body 102; [0145]).
Lampert does not disclose the scan image sensor using a second light source or automatically interleaving scanning the focused area in the fine mode with scanning the area within the second FOV in the coarse mode.  However, Wiklof ‘926 discloses a scanning endoscope with scanning modules 1201a and 1201b having respective fields of view ([0148-149]).  The scanning modules 1201a and 1201b are connected via optical fibers illuminators 104a and 104b, respectively ([0157-158]; Fig. 21).  Multiple scanning modules are used to automatically provide zoom capabilities and greater resolution to the scanner.  An area scanned by one of the scanning modules can be interleaved with spots scanned by another scanning module, including areas within a field of view of the other scanning module ([0150-152]).  The resulting image is output from a controller portion of the scanning endoscope and displayed, for example on monitor 1004 as shown in Fig. 11 ([0122-124]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lampert to automatically interleave the scanning as disclosed by Wiklof ‘926 with the benefit of providing more frequent scanning to areas infrequently sampled (Wiklof ‘926 [0152]).
Regarding Claim 13, Lampert as modified by Wiklof ‘926 discloses the 3D scanner according to claim 12.  Lampert does not disclose wherein the second light source emits infrared (IR) light.  However, Wiklof ‘926 discloses scanning modules 1201a and 1201b having respective fields of view ([0148-149]).  Scanning in each of the modules can have difference spectral properties, including providing an infrared scanning module ([0153]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lampert with the infrared light emission disclosed by Wiklof ‘926 with the benefit of providing hyperspectral imaging (Wiklof ‘926 [0153]). 
Regarding Claim 14, Lampert as modified by Wiklof ‘926 discloses the 3D scanner according to claim 12.  Lampert further discloses wherein the first light source emits visible light (visible light is provided to the 3D scanner 105, which images in a range of 400-900 nm; [0139-140]).
Regarding Claim 16, Lampert as modified by Wiklof ‘926 discloses the 3D scanner according to claim 12.  Lampert further discloses wherein a resolution outside of the focused area in the scanned image is lower than a resolution within the focused area in the scanned image (bones are captured with a high-resolution sensor while scenery is captured with a low-resolution sensor; [0142]).
Regarding Claim 17, Lampert as modified by Wiklof ‘926 discloses the 3D scanner according to claim 12.  Lampert further discloses wherein the processor is further configured to identify a difference between the series of images and the scanned image obtained in the coarse mode (3D scanner 105 tracks predefined optical markers within the field of view as the patient moves, including stationary markers in the scene; [0144-145]).
Regarding Claim 20, Lampert discloses a method for generating a three-dimensional (3D) scan of a body inside of a patient (3D scanner 105), the method comprising: receiving a three-dimensional (3D) model of the body (scanning a scene in a field of view of a low resolution sensor with light projected from scanner 105; [0139-142]; Fig. 1); determining if an area of a field of view (FOV) of a scan camera is contained in the 3D model (identifying and registering vertebrae in the field of view with a planned reconstruction based on a pre-operative CT scan; [0154-155, 248]); scanning within the FOV when it is determined that the area of the FOV is not contained in the 3D model (if 3D registration is not completed for the vertebrae, scanning can be based on another 2D or 3D reconstruction; [0153-154]); generating a scanned image of the FOV by the scan camera (captured image of a scene and a patient’s anatomy; [0139-142, 162]); and generating an intra-operative 3D model based on the 3D model and the scanned image by the scan camera (data from the 3D scanner which has been registered with the pre-operative CT scan; [0139-142, 148]).
Lampert does not disclose automatically interleaving scanning of a focused area within the FOV in a fine mode with scanning of the FOV in the coarse mode.  However, Wiklof ‘926 discloses a scanning endoscope with scanning modules 1201a and 1201b having respective fields of view ([0148-149]).  The scanning modules 1201a and 1201b are connected via optical fibers illuminators 104a and 104b, respectively ([0157-158]; Fig. 21).  Multiple scanning modules are used to automatically provide zoom capabilities and greater resolution to the scanner.  An area scanned by one of the scanning modules can be interleaved with spots scanned by another scanning module, including areas within a field of view of the other scanning module ([0150-152]).  The resulting image is output from a controller portion of the scanning endoscope and displayed, for example on monitor 1004 as shown in Fig. 11 ([0122-124]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Lampert to automatically interleave the scanning as disclosed by Wiklof ‘926 with the benefit of providing more frequent scanning to areas infrequently sampled (Wiklof ‘926 [0152]).

Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lampert in view of Wiklof ‘926 as applied to claims 1, 12 above, and further in view of US 20180249143 A1 by Calpe Maravilla et al. (hereinafter “Calpe”).
Regarding Claim 2, Lampert as modified by Wiklof ‘926 discloses the method according to claim 1.  Modified Lampert does not disclose wherein a distance between two consecutive scanning lines in the coarse mode is larger than a distance between two consecutive scanning lines in the fine mode.  However, Calpe discloses a high resolution capture 452 (Fig. 4B) and a lower resolution capture 460 (Fig. 4C).  A distance between scanning lines in the high resolution capture is less than a distance between scanning lines in the low resolution capture, as shown by the lines the display images ([0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scanner disclosed by Lampert with the scanning lines disclosed by Calpe with the benefit of controlling data resolution using the resolution of the sensor to obtain accurate results (Calpe [0057]).
Regarding Claim 15, Lampert as modified by Wiklof ‘926 discloses the 3D scanner according to claim 12.  Modified Lampert does not disclose wherein a distance between two consecutive scanning lines in the coarse mode is larger than a distance between two consecutive scanning lines in the fine mode.  However, Calpe discloses a high resolution capture 452 (Fig. 4B) and a lower resolution capture 460 (Fig. 4C).  A distance between scanning lines in the high resolution capture is less than a distance between scanning lines in the low resolution capture, as shown by the lines the display images ([0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scanner disclosed by Lampert with the scanning lines disclosed by Calpe with the benefit of controlling data resolution using the resolution of the sensor to obtain accurate results (Calpe [0057]).

Claims 9-11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lampert in view of Wiklof ‘926 as applied to claims 5, 12 above, and further in view of US 20070276187 A1 by Wiklof et al. (hereinafter “Wiklof ‘187”).
Regarding Claim 9, Lampert as modified by Wiklof ‘926 discloses the method according to claim 5.  Modified Lampert does not disclose wherein the second FOV of the endoscope is not less than the first FOV of the image sensor.  However, Wiklof ‘187 discloses first and second fields of view 161a and 161b, which may overlap ([0042]), causing the fields to have the same area.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scanner disclosed by Lampert with the relatively-sized second field of view disclosed by Wiklof ‘187 with the benefit of detecting light reflected from the field corresponding with the emitted beams an enabling a larger field of view (Wiklof ‘187 [0014]). 
Regarding Claim 10, Lampert as modified by Wiklof ‘926 discloses the method according to claim 5.  Modified Lampert does not disclose an area overlapped by the second FOV and the first FOV being less than a predetermined area.  However, Wiklof ‘187 discloses first and second fields of view 161a and 161b, which may be offset such that there is no overlapping area between the fields of view ([0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scanner disclosed by Lampert with the offset fields of view disclosed by Wiklof ‘187 with the benefit of increasing the overall field of view of the scanner to obtain measurement information (Wiklof ‘187 [0043]).
Regarding Claim 11, Lampert as modified by Wiklof ‘926 discloses the method according to claim 5.  Lampert further discloses automatically designating the focused area (vertebrae are tracked using predefined optical markers; [0142-145]).
Modified Lampert does not disclose wherein the first FOV and the second FOV do not overlap.  However, Wiklof ‘187 discloses first and second fields of view 161a and 161b, which may be offset such that there is no overlapping area between the fields of view ([0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scanner disclosed by Lampert with the offset fields of view disclosed by Wiklof ‘187 with the benefit of increasing the overall field of view of the scanner to obtain measurement information (Wiklof ‘187 [0043]).
Regarding Claim 19, Lampert as modified by Wiklof ‘926 discloses the 3D scanner according to claim 12.  Lampert further discloses the focused area having a predetermined area (scanning field of the high-resolution sensor; [0142]).  
Modified Lampert does not disclose an area overlapped by the second FOV and the first FOV being less than a predetermined area.  However, Wiklof ‘187 discloses first and second fields of view 161a and 161b, which may be offset such that there is no overlapping area between the fields of view ([0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scanner disclosed by Lampert with the offset fields of view disclosed by Wiklof ‘187 with the benefit of increasing the overall field of view of the scanner to obtain measurement information (Wiklof ‘187 [0043]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20050020926 A1
US 20150320320 A1
US20200125236A1
US20140058407A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795